Title: To Alexander Hamilton from Benjamin Lincoln, 13 July 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander



[Boston] 13 July 1791
Sir

A short time since we had a vessel entered here with about one hundred quarter chests of tea. It was entered by the importer as Camphu. H since informs me that his papers also describe it as Bohea Congo. As it was entered as a black tea other than Bohea, tho~ it appears to me to be of the same kind, and the importer says it cannot be sold for more, I hardly know what to do with it. If I receive the duty as a Black Tea other than Bohea the ods in duty will probably prevent it’s being sold here. I have inclosed a sample for your inspection. I wish your after opinion.
No distilled Spirits can be imported into the United States in casks less than 50 Gals:, excepting gin &c. A number of vessels have arrived since the first of July with ardent Spirits. Some were out of the country when the law passed. By law all such spirits as are found in casks less than 50 Gals are forfeited, & The Vessel. I was always in hopes that as an executive officer I should not be obliged to hesitate one moment respecting the propriety of my executing, fully, the law or not, but here I find a keg of rum on board one vessel, a qtr Cask on board an other &c, put on board without a knowledge of the law; as an evidence there of they have been reported without reserve. Matters thus circumstanced have induced me to pauses. To detain the vessels would I think operate injuriously to the revenue & sour many of our best merchants & friends to the government. I think it probable that such cases must have taken place with you & some mode of conduct must have been established, which may operate as a general rule. I shall be much obliged by your sentiments on the subject by the very first opportunity.
